DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 09/08/2021. In the Amendment After Final, claims 10 and 11 are canceled without prejudice or disclaimer. Applicant submits no new matter has been added. Claims 1-9 and 12-20 are pending in this application. A complete response to applicants remarks and a Notice of Allowability follow here below. 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 09/08/2021, with respect to prior art rejections under 35 U.S.C. 102 have been fully considered and these claims have been canceled so the rejections are now moot. 
Allowable Subject Matter
Claims 1-9, 12-20 are allowed. These claims have been renumbered as 1-18.
Prior art reference Steenhoek et al. (US 11062479 B2/US 20190172228 A1) discloses “system includes, but is not limited to, a storage device for storing instructions for performing the matching of color and appearance of the target coating. The system further includes, but is not limited to, one or more data processors configured to execute the instructions. The one or more data processors are configured to execute the instructions to receive, by the one or more data processors, target image data of the target coating. The target image data is generated by an electronic imaging device and includes target image features. The one or more data processors are configured to execute the instructions to retrieve, by the one or more processors, one or more feature extraction algorithms that extract the target image features from the target image data. The one or more data processors are configured to execute the instructions to apply the target image data to the one or more feature 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…a communication interface configured to acquire first image data comprising observation
values observed at a time t as pixel values; and at least one processor configured to generate second image data comprising observation values predicted to be observed at a time tn after the time t as pixel values, the predicted observations values are generated from the first image data acquired by the communication interface based on a learning model obtained by machine learning using the first mage data, wherein the machine learning is based on a comparison of the first image data in which an observation value observed at a target time is used as a pixel value, and the second image data in which an observation value predicted to be observed at the target time is used as a pixel value.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210264188 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner




/MIA M THOMAS/Primary Examiner
Art Unit 2665